
	
		II
		112th CONGRESS
		1st Session
		S. 1459
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2011
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit air carriers from charging a fee for the
		  transportation of checked baggage by members of the Armed Forces traveling to
		  or from an overseas contingency operation.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Four Free Bags for Freedom
			 Act.
		2.Baggage fees
			 prohibited
			(a)In
			 generalAn air carrier (as
			 defined in section 40102(a) of title 49, United States Code) may not charge any
			 fee for the transport of 4 or fewer items of baggage checked by a member of the
			 Armed Forces if such member—
				(1)is traveling in
			 scheduled air transportation on official military orders; and
				(2)is being deployed
			 on, or returning from, an overseas contingency operation.
				(b)LimitationAs
			 used in subsection (a), the term item of baggage does not include
			 any item that weighs more than 80 pounds.
			
